Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 04/21/2022 is entered. Claims 1, 8-9, 11 are amended. Claims 1-20 are pending for examination. Claims 1 and 11 are independent claims. Claims 2-10 depend from claim 1, and claims 12-20 depend from claim 11.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-20 are to a process comprising a series of steps, and claims 11-20 are to a system, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:

1. A method of implementing a food-sharing application platform, the method comprising: 
receiving, by a computer server, a list of authorized users from a food-sharing application user;
receiving, by the computer server, a foodstuff query from the food-sharing application user;
comparing, by the computer server, a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions;
identifying, by the computer server, a subset of available foodstuff transactions in a foodstuff database, based on the comparing;
sending the subset of available foodstuff transactions to the food-sharing application user; 
sending instructions to display the subset of available foodstuff transactions on a food-sharing application user interface; and 
displaying, for selection, the subset of available foodstuff transactions on the food-sharing application user interface.

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The claim one recites the limitations [see the highlighted language in claim 1 above] of comparing a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions, and identifying a subset of available foodstuff transactions in a foodstuff database, based on the comparing. These limitations, as drafted, represent a simple method that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “by a computer server”. That is other than reciting “by a computer server”, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the “by a computer server” language, the claim encompasses a person looking at data collected and implementing the steps of comparing data and identifying a subset data, which do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is just performing the disembodied concept on a general- purpose computer. The mere nominal recitation by a computer server does not take the claim limitations out of the mental process grouping. Thus, the claim 1 recites a mental process. 
	Since dependent claims 2-10 include the limitations of base claim 1, they recite an abstract idea within “Mental Process”.
	The other independent claim 11 recites the identifying step which is covered in the analysis for claim 1 above and therefore claim 11 is analyzed on the basis of same rationale as established for claim 1 to be reciting an abstract idea with its dependent claims 12-20.
	Claims 1-20 recite an abstract idea. Step 2A, prong 1=Yes.

Step 2A Prong 2 analysis:
Claims 1-10: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of receiving, by a computer server, a list of authorized users from a food-sharing application user, receiving, by the computer server, a foodstuff query from the food-sharing application user; sending the subset of available foodstuff transactions to the food-sharing application user; sending the subset of available foodstuff transactions to the food-sharing application user; sending instructions to display the subset of available foodstuff transactions on a food-sharing application user interface; and displaying, for selection, the subset of available foodstuff transactions on the food-sharing application user interface.
The receiving step by the computer server from food-sharing application user and sending the subset of available foodstuff transactions to the food-sharing application user and sending instructions for displaying the subset are recited at a high level of generality (i.e., as a general means of gathering foodstuff query for comparing and selecting a subset of available foodstuff transaction and a general means of transmitting a subset of available foodstuff transactions and sending instructions  for displaying it to the user ], and mount to mere data gathering and transmitting, which are a form of insignificant extra-solution activities. The displaying step is also recited at a high level of generality (i.e. as a general means of displaying foodstuff transactions for selection by the user], and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The “Computer server” merely describes how to generally “apply” the otherwise mental judgements related to comparing and identifying steps in a generic or general-purpose computer server environment. The computer server is recited at a high level of generality and is merely automates the comparing and identifying steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
The other independent claim 11 recites limitations already covered in the analysis of claim 1 and therefore it is analyzed based on same rationale as established for claim 1 as directed to an abstract idea. 
Dependent claim 2 recites  non-functional descriptive data  qualifying the limitations recited in claim 1, claims 3-7 include steps of comparing, filtering, accessing, identifying data,  and claims 8-10 recite steps of transmitting and displaying data which are mere extension of the limitations recited in base claim 1 and amount to insignificant, extra-solution, post-solution activities and steps that can be performed in mind using generic computer server , which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-10, similar to claim 1 are directed to an abstract idea.
Dependent claims 12, 14, are directed to storing data, interacting to identify a specific information from stored data, claims 13, and 16 directed to receiving and gathering data, claim 15 directed to non-functional step of as describing what the database stores, claims 17 and 18 to receiving and sending data, and claims 19-20 to displaying data, which all are either insignificant extra-solution activities and the computer merely describes how to generally “apply” the otherwise mental judgements related to comparing and identifying steps in a generic or general-purpose computer server environment, not imposing any meaningful limits on practicing the abstract idea.  Therefore, dependent claims 12-20 are directed to abstract idea.
All pending claims 1-20 are directed to an abstract idea. Step 2A = Yes.

Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-10 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring/accessing, transmitting, and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One ank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai amco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Step 2B = No, the claims 1-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-20 are patent ineligible.

Response to Arguments
3.	Applicant's arguments filed 04/21/2022, see pages 7-10 have been fully considered but they are not persuasive. 
Claims 11-20: Applicant’s remarks are not persuasive. Though by amending the claim that “the controller module including a processor” overcame the 101 rejection as being non-statutory but the Applicant did not respond, in his remarks to the Examiner’s statement reproduced herein, “ Note: Claims 11-20: Since they have are rejected as being non-statutory above in paragraph 3.1 as directed to reciting mere software per se, they are not considered under rejection as the claimed invention being directed to an abstract idea without significantly more. However, in case claim 11 is amended as suggested above to overcome the non-statutory rejection as directed to reciting mere software per se, the limitations of claims 11-20 would be similar to the limitations of claims 1-10 and would be subject to similar analysis as established for claims 1-10 above, thereby being directed to an abstract idea without significantly more”.  Accordingly, the current amendment to claim 11 is not sufficient to overcome 101 rejection as being directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
Claims 1-10: Applicant’s remarks do not address the reasons provided by the Examiner in his rejection as claims reciting an abstract idea falling within mental process when the steps of comparing and identifying are analyzed as per “2019 PEG”, step 2A, prong one. With regards to Step 2A, prong 2 Applicant’s arguments that the currently added limitations overcome the rejection are not persuasive, because the new limitations comprising sending instructions to display the subset of available foodstuff transactions on a food-sharing application user interface; and displaying, for selection, the subset of available foodstuff transactions on the food-sharing application user interface, which are directed to merely displaying data related to available foodstuff a non-significant post solution activity and do not impose any meaningful limits on practicing the abstract idea. Accordingly, as analyzed above in paragraph 2 above, all pending claims 1-20 are directed to an abstract idea without reciting “Significantly More” and the rejection of claims 1-20 under 35 USC 101 is sustainable.

4.1.	Best prior art discussion:
	(i) Article, “New app wants to help reduce Buckinghamshire's 38,000 tonnes of annual food waste”, published 03/23/2017 in The Bucks Herald [Aylesbury], extracted from Google on 02/25/2022 discloses using mobile technology and OLIO free app for sharing extra available food rather than getting it wasted. By opening the Olio app one can add photo, description and the time when the food is available for pick-up. One is need of food can simply browse the items available on Olio app arrange a pick-up via private messaging. Anyone can download the free Olio app.

(ii)	Shimokawa [JP-5956706] discloses receiving a request with a user’s ID but also the ID of another user who wants to share a food dish, see Step 401.
In this example, the order request received in step S401 includes not only the user ID of the ordering user but also at least part of the user ID of another user sharing the dish (hereinafter referred to as another user), so that the information of other users who share food restricted, see Step 502. With the restriction process, the allocation amount of all users (that is, all users sharing the food) of the ordering user and other users is determined. The allocation amount may be presented only to the ordering user, or to other users in addition to the ordering user. 

(iii) Moses et al. [US20080235232 A1; see para 0069] discloses a Food database 22 storing food and/or ingredient information which is shared with users. Food database 22 stores information about specific food and/or ingredients and more particularly their nutritional compositions, such as, for example, their fat content, carbohydrate level, and/or protein rating and is used by a recipe capture module capture module 300 to assist with the capture and storage of recipe information in recipe database 20.

4.2.	With reference independent claims 1 and 11 the best prior art of record, alone or combined neither teaches nor renders obvious the limitations, as a whole, comprising a computer server receiving a list of authorized users from a food-sharing application user, a foodstuff query from the food-sharing application user, comparing a comparison of the list of authorized users with a set of users associated with a set of available foodstuff transactions, identifying a subset of available foodstuff transactions in a foodstuff database, based on the comparing sending the subset of available foodstuff transactions to the food-sharing application user, and displaying, for selection, the subset of available foodstuff transactions.
Note: If rejections under 35 USC 101 can be overcome then the claims 1-20 can be placed in condition for allowance.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i) AU2013200308 discloses that a database stores information on foodstuff suppliers, their identifying information, foodstuff type, quality, source location and quantity


6.	Final Rejection:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625